PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Sinclair’s alleged misconduct. Sinclair tendered a conditional guilty plea for consent judgment,* acknowledging his violation of Disciplinary Rule 1— 102(A)(6) of the Code of Professional Responsibility. The referee recommended that Sinclair be found guilty in accordance with his conditional plea and that he be suspended from the practice of law for a period of three (3) months and one (1) day with proof of rehabilitation and that taxation of costs of these proceedings be assessed against respondent.
Neither side contests the referee’s report which we hereby adopt. Respondent is hereby suspended from the practice of law for a period of three (3) months and one (1) day with proof of rehabilitation as required by Rule 11.10 of the Integration Rule of The Florida Bar. Respondent’s suspension shall be effective November 28,1983, thereby giving respondent 30 days to close out his practice and take the necessary steps to protect his clients and respondent shall not accept any new business.
Costs in the amount of $1,662.16 are hereby taxed against respondent.
ADKINS, Acting C.J., and BOYD, OVERTON, MeDONALD and EHRLICH, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.